Title: From Benjamin Franklin to Gérard de Rayneval, 22 September 1781
From: Franklin, Benjamin
To: Gérard de Rayneval, Joseph-Mathias


Sir,
Passy, Sept. 22. 1781.
The enclosed Letters have been put into my Hands relative to the Passport, which I sometime since desired, at the Request of M. de Cornie, for the Passage of Linens from Metz thro’ France for America. I find that M. de Malesherbes interests himself in the Affair, I suppose upon the Recommendation of M. de la Luzerne. You will judge on reading these Letters whether the Passport can properly be given or not: If M. le Comte de Vergennes does not think it improper, I shall be glad to have it as soon as possible.
With great Esteem I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
M. de Raynevall
 
Endorsed: rep
